Title: From Thomas Jefferson to Lafayette, 24 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
In Council March 24th. 1781

I am honoured with your Letter of the 20th. inst. and am sorry that a want of Ammunition should have abridged your intentions at Portsmouth. I have made enquiry what have been the Issues of ammunition from the State Stores and am informed by returns that there has issued (naming principal Articles only)

To Thomas Smith acting for Major Pryor 1,000lb Cannon po[wder] for York.
To Captn. Bohannon 6,000lb Cannon Powder
To Major Pryor for Genl. Muhlenburg’s Camp 400℔ musket powder 2100℔ Lead.
To Captn. Irish for the Continental Laboratory 3500℔ musket powder and 3900℔ Lead, amounting to 10,900℔ powder and 6,000lb of Lead.
These Things being put into the Hands of the Continental Officers, whether made up, forwarded or not are Circumstances not afterwards coming to my knowlege. I asked the favor of Captn. Irish to inform me of his issues from the Continental Laboratory to which we sent 19 Hands to aid him in preparing the Ammunition. He made me the inclosed return. I apprehend a considerable Part of what he has issued is still on the road. He has 18,000. Cartridges on Hand and makes 3000 a Day. I am very sorry to inform you our Stock of Lead will not employ him much longer even at this slow rate.
The vein of the mine on which we have hitherto depended failed some weeks ago, of this I immediately apprized Congress. Unless some speedy Supplies are sent on, the Southern Army as well as ours will immediately fail. I have lately again written to Congress on this Subject and by Captain Rutlege ventured to send a particular State of the Southern Army in this point as reported to me by Capt. Singleton. The addition of your application would doubtless have great weight. It has not been generally expected that individual States should provide more ammunition on their own Accounts than to repel occasional Attacks or to oppose a permanent enemy until Supplies and Support could be forwarded from the Continental Stock. Our State Stores have however been constantly applying to the use of the Southern Army from the taking of Charlestown to this Time and of our own Army from the first of October last. I mention these Things not with an Idea of withholding as long as we have a grain, but to enable to shew that Aids of military Stores from the Continental Stock are as reasonable as they are necessary.
As to provisions I have been incessant with the Commissary to see that the quantity before ordered be in readiness. He has constantly assured me that he has much more than has been required. Were the Articles such as are lodged in Storehouses I would send an Officer to examine his Stores actually, but they consist mostly of stalled Beeves divided among the Counties which it would be improper to bring together till wanted. He has a vessel under the Care  of the armed vessels in this River loaded with Flour which he says contains half the quantity required and the whole may be water borne the moment it is wanted. He has no hard Bread, but is instructed to provide it. I shall not cease to recall his Attention to this Subject.
I am anxious to hear from you since the appearance of this British fleet. It is said by a Captn. Reeves who came out of Portsmouth since their arrival that there was a partial engagement between that and the French Fleet off our Capes in which neither party sustained the Loss of any vessel or other considerable damage. Immediately on my learning their arrival I communicated it by the stationed expresses to Governor Lee, the President of Congress and General Washington. I suppose this will put an end to the Design of Portsmouth or place it at a Distance. In either Case the militia who have had a Tour of Duty so unusually long are entitled to be discharged by a special promise so soon as those newly called on shall rendezvous in sufficient numbers to replace them. Great Cautions are requisite on the discharge of militia to prevent their carrying away their Arms and Ammunition. Another Reason induces me to wish an Information of your present views, which is that if there be a probability that the private armed vessels we have impressed may not be wanting, I should be glad to discharge them as they are heavy daily Expence, and risk.
I do myself the pleasure of transmitting you the militia Laws according to your Desire.
I will beg the favor to send the enclosed Letter to the British Commanding Officer at Portsmouth by Flag whenever you shall think proper. Indeed I wish it might suffice to deliver it to the Naval Commander, as nothing can be so disagreable to me as to be compelled to a Correspondence with the other. If it be your opinion that this would equally well answer the Purpose of the Letter I would then ask the Favor of you to send it to the naval Commander.
On the resignation of Colo. Muter as Commissioner of the War Office, we have appointed Colo. Davies to succeed him. The due execution of the duties of this Office are of extreme Importance to the State and indeed to the Continent while an Army continues either here or in the South. Some Difficulties on the Subject of rank and other emoluments prevent his absolute Acceptance. He has however accepted conditionally and we are applying to Congress to settle the points on which [he] hesitates. In the mean Time as the Duties of the Office do not admit a Days Intermission in the present Situation of Things, give me Leave to sollicit his excuse for quitting  his Charge at Chesterfield Courthouse without awaiting a regular Licence and your permis[sion] to him to continue here ’till we receive the Determination of Congress. I am &c.,

T. J.

